Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 1 of 12 PageID #: 396




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
JOHN MARTIN BIGLER,

                          Plaintiff,                             MEMORANDUM DECISION
                                                                 & ORDER
                 -against-                                       19-CV-03568 (AMD)

COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
------------------------------------------------------------X
ANN M. DONNELLY, United States District Judge:

        The plaintiff seeks review of the Commissioner of Social Security’s decision that he was

not disabled for purposes of receiving disability benefits under the Social Security Act. For the

reasons set forth below, I remand the case for further proceedings.

                                              BACKGROUND

        On November 12, 2014, the plaintiff, a 69-year-old former attorney with a history of

scoliosis, filed a pro se application for disability benefits due to back and left shoulder pain,

depression and fatigue beginning September 1, 2014. (Tr. 27.)1 When his application was

denied on January 15, 2015 (Tr. 70-77), he requested an administrative hearing. (Tr. 78-80.)

Administrative Law Judge (“ALJ”) Alan B. Berkowitz held a hearing on March 2, 2017, at

which the plaintiff and a vocational expert testified. (Tr. 46-68.)

        On April 10, 2017, ALJ Berkowitz issued a written decision finding that the plaintiff was

not disabled because he still retained the residual functional capacity (“RFC”) to perform

sedentary work with some restrictions on bending, stooping, crouching, crawling, kneeling and


1
  The plaintiff practiced law until 2014, when he was suspended from the practice of law for two years for
violating the Code of Professional Responsibility in connection with a probate matter. His practice
included elder law, trusts and estates and social security appeals. After his suspension, he continued to
work on disability cases and Medicaid planning, which he said did not require a license. (Tr. 56.)
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 2 of 12 PageID #: 397




climbing, and if he took a two minute break every hour to reposition himself. (Tr. 22-36.) As a

result, the ALJ concluded that although the plaintiff’s “capacity to perform work is affected,” he

could resume working as a lawyer. (Tr. 32-33.) The Appeals Council denied the plaintiff’s

request for review on November 22, 2017. (Tr. 1-4.) The plaintiff, now represented by counsel,

commenced this action and moved for judgment on the pleadings. (ECF No. 9.) The defendant

cross-moved for judgment on the pleadings. (ECF No. 12.)

                                     LEGAL STANDARD

       A district court reviewing a final decision of the Commissioner “must determine whether

the correct legal standards were applied and whether substantial evidence supports the decision.”

Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004), as amended on reh’g in part, 416 F.3d 101

(2d Cir. 2005). If there is substantial evidence in the record to support the Commissioner’s

factual findings, they are conclusive and must be upheld. 42 U.S.C. § 405(g). “Substantial

evidence” means “more than a mere scintilla. It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)) (quotation marks

omitted).

       The court must defer to the Commissioner’s factual findings when they are “supported by

substantial evidence,” but not “[w]here an error of law has been made that might have affected

the disposition of the case.” Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (quoting

Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)) (citations omitted). “Even if the

Commissioner’s decision is supported by substantial evidence, legal error alone can be enough to

overturn the ALJ’s decision.” Ellington v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009)

(citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)). Moreover, the district court should



                                                2
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 3 of 12 PageID #: 398




remand if “the Commissioner has failed to provide a full and fair hearing, to make explicit

findings, or to have correctly applied the . . . regulations.” Manago v. Barnhart, 321 F. Supp. 2d

559, 568 (E.D.N.Y. 2004) (citations omitted).

                                            DISCUSSION

         The plaintiff’s primary challenge to the ALJ’s decision is that the ALJ did not give

controlling weight to the opinions of his two treating physicians, Dr. Goldman and Dr. Biagiotti,

and, as a consequence, did not give the requisite consideration to the plaintiff’s statements about

his symptoms. I agree that remand is appropriate on both grounds.

    I.   The Plaintiff’s Treating Physicians

         “The ‘treating physician’ rule requires that the opinion of a claimant’s treating physician

be accorded ‘controlling weight’ if it is well supported and not inconsistent with other substantial

evidence in the record.” Corporan v. Comm’r of Soc. Sec., No. 12-CV-6704, 2015 WL 321832,

at *4 (S.D.N.Y. Jan. 23, 2015) (quoting Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000)); see

also Gavazzi v. Berryhill, 687 F. App’x 98, 100 (2d Cir. 2017) (summary order).2 If the ALJ

decides that a treating physician’s opinion does not merit controlling weight, he must

“comprehensively set forth his reasons for the weight assigned to a treating physician’s opinion.”

Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (quotation marks and citation omitted);

accord 20 C.F.R. § 404.1527(c)(2). The factors that the ALJ “must consider” include:

                (i) The frequency of examination and the length, nature and extent
                of the treatment relationship; (ii) the evidence in support of the
                treating physician’s opinion; (iii) the consistency of the opinion
                with the record as a whole; (iv) whether the opinion is from a
                specialist; and (v) other factors brought to the Social Security
                Administration’s attention that tend to support or contradict the
                opinion.


2
 The treating physician rule applies because the plaintiff filed his claim before March 27, 2017. See 20
C.F.R. § 404.1527.
                                                    3
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 4 of 12 PageID #: 399




Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); accord 20 C.F.R. § 404.1527(d)(2).

Failure to provide “good reasons” for the weight assigned to a treating physician’s opinion

constitutes grounds for remand. Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999); see also

Fontanez v. Colvin, No. 16-CV-01300, 2017 WL 4334127, at *18 (E.D.N.Y. Sept. 28, 2017) (the

ALJ’s “failure to provide ‘good reasons’ for not crediting a treating source’s opinion is ground

for remand.”) (internal citations omitted).

          Under 20 C.F.R. § 404.1527(a)(2), medical opinions are “statements from acceptable

medical sources that reflect judgments about the nature and severity of [a claimant’s]

impairment(s), including . . . symptoms, diagnosis and prognosis, what [the claimant] can still

do despite impairment(s), and . . . physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(2).

Medical opinions are different than treatment notes or diagnostic tests, which “merely list the

symptoms detailed by the [p]laintiff and/or the tests performed by the doctor.” Wider v. Colvin,

245 F. Supp. 3d 381, 390-91 (E.D.N.Y. 2017); see also Bailey v. Berryhill, No. 15-CV-9287,

2017 WL 1102671, at *2 (S.D.N.Y. Mar. 24, 2017) (medical opinions are distinct from

“treatment notes documenting [p]laintiff’s medical history, describing the results of

examinations and medical tests, and describing treatments and treatment plans”). Instead,

medical opinions “must reflect a judgment ‘with regard to the nature and severity of plaintiff’s

limitations beyond a mere diagnosis and description of symptoms.’” Bailey, 2017 WL 1102671,

at *2 (quoting Merriman v. Comm’r of Soc. Sec., No. 15-CV-2413, 2015 WL 5472934, at *20

(S.D.N.Y. Sept. 17, 2015)).

          Internist Emilio Biagiotti first treated the plaintiff in 1994 and diagnosed him with a

herniated disc and back and shoulder pain. (Tr. 224-230.)3 In late 2013 and early 2014, the



3
    The record includes treatment records from 2015.
                                                       4
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 5 of 12 PageID #: 400




plaintiff’s back and shoulder pain began to worsen, and he started having “trouble

concentrating.” (Tr. 57-58.)4 In September of 2014, he consulted with orthopedic surgeon

Donald Goldman, who continued to treat the plaintiff for the next three years. (Tr. 201.) Dr.

Goldman noted that the plaintiff’s medical history included progressive back pain, left shoulder

pain and “extensive surgery on his spine for scoliosis” in his twenties, including the placement of

a steel surgical device in the plaintiff’s spine. (Tr. 201-02.)5 Dr. Goldman’s examination

showed that the plaintiff had pain, stiffness and limited range of motion in his left shoulder and

spine, as well as atrophy, weakness, positive straight leg raising and decreased hip motion.

Because of these conditions, the plaintiff could not bend, twist, stoop, flex or extend his back,

carry anything heavier than five or ten pounds, or sit for more than twenty to twenty-five minutes

at a time. Dr. Goldman concluded that the plaintiff was disabled. (Tr. 202.)

        CT imaging of the plaintiff’s lumbar spine showed scoliosis with posterior fusion,

multiple bulging discs at L2-3, L3-4, L4-5, and L5-S1, apparent disc extrusion at L4-5

compressing the descending right L5 and exiting L4 nerve roots and grade 1 anterolisthesis. (Tr.

216-17.) A hip x-ray taken on the same day showed that the plaintiff had osteoporosis and disc

disease with degenerative changes in his lumbar spine. (Tr. 218.) Imaging of the plaintiff’s

thoracic spine showed “pronounced reverse S-shaped thoracic scoliosis” with left-sided posterior

fixation hardware, and multilevel degenerative disc disease, most pronounced at T5-6, without

high-grade spinal canal stenosis. (Tr. 212.) A November 3, 2014 CT scan of the plaintiff’s left

shoulder showed evidence of “severe degenerative changes” with a “bone-on-bone” appearance,


4
  These symptoms coincided with the plaintiff’s suspension from the practice of law. See In re John M.
Bigler, No. 2010-10148, 2014 WL 4211139 (2d Dept. Aug. 27, 2014). The plaintiff testified that he had
been planning to sell his law practice before his license was suspended because his pain was interfering
with his ability to work. He sold his practice shortly after his license was suspended.
5
  According to Dr. Goldman, this surgery is no longer recommended for scoliosis, and probably
contributed to the plaintiff’s limited range of motion, osteoarthritis and pain.
                                                    5
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 6 of 12 PageID #: 401




“complete loss of articular cartilage,” degenerative changes consistent with high-grade rotator

cuff tears, and a cystic lesion related to bursitis. (Tr. 209.)

        Dr. Goldman treated the plaintiff from 2014 through 2017. He diagnosed the plaintiff

with advanced osteoarthritis in his left shoulder, thoracic scoliosis and accompanying surgery,

central canal stenosis, neural foraminal stenosis and osteoarthritis of the spine. (Tr. 289.)

According to Dr. Goldman, the plaintiff’s condition was “chronic degenerative and will continue

to deteriorate,” (Tr. 202), and that, in addition to restrictions on standing, sitting, bending,

kneeling, and squatting, the plaintiff could “never” perform fine finger movements, or pushing

and pulling with his left hand. (Tr. 292.) He also opined that the plaintiff’s condition was

unchanged and that he was not expected to improve. (Tr. 292.) As of his last visit with the

plaintiff in March of 2017, Dr. Goldman reaffirmed that the plaintiff’s prognosis was “poor,”

and that with “a full spinal fusion with steel implants for an advanced scoliosis that has now

developed advanced arthritis[,] the prognosis for any type of recovery is poor. There is no

treatment, therapy, medication, acupuncture, or Zen Buddhism that will improve his spinal

motion or relieve his pain.” (Tr. 289.)

        The ALJ gave little weight to Dr. Goldman’s opinion, finding only that it was “not

supported by objective medical evidence,” “largely conclusory in nature,” and not consistent

with the plaintiff’s “wide range of daily activities.” (Tr. 30.) But the record does not support

this finding.6 Dr. Goldman examined the plaintiff over the course of a three-year period and

based his opinions on physical examinations of the plaintiff, his medical history and extensive

imaging of the plaintiff’s neck, spine, hips and shoulder. In follow-up appointments, Dr.


6
 The ALJ did not have to give weight to Dr. Goldman’s conclusion that the plaintiff could not work. See
Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (“The ultimate finding of whether a claimant is disabled
and cannot work” is to be made by the ALJ, and “[a] treating physician's statement that the claimant is
disabled cannot itself be determinative.”).
                                                    6
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 7 of 12 PageID #: 402




Goldman concluded that the plaintiff was fully disabled, that his prognosis was poor, that he had

a visible (and worsening) spinal deformity, and that the plaintiff’s condition would continue to

deteriorate. Because the record supported Dr. Goldman’s opinion that the plaintiff’s condition

was serious and debilitating, and kept him from returning to his prior employment, the ALJ’s

decision to afford them “little weight” is not supported by substantial evidence.7 See Green-

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003) (treating physician rule requires that a

treating physician’s opinion be given “controlling weight” if it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence” in the record) (internal citations omitted); see also Fontanez, 2017 WL

4334127, at *18.

        In the ALJ’s view, Dr. Goldman’s opinion did not merit controlling weight because the

“conservative treatment” for the plaintiff’s alleged back and left shoulder condition” (Tr. 32) did

not square with Dr. Goldman’s prognosis about the plaintiff’s condition. But contradictory

evidence must be “overwhelmingly compelling in order to overcome a medical opinion.” Shaw

v. Chater, 221 F.3d 126, 134 (2d Cir. 2000) (citations and quotations omitted). That standard

was not met here. The plaintiff tried to manage his pain not just with ibuprofen, as the ALJ

found, but with massages, stretching exercises and a transcutaneous electrical nerve stimulation

(“TENS”) unit, “which administers electrical stimulation to the nervous system for pain relief.”

Tutuianu v. Apfel, 99-CV-5214, 2000 WL 1240069, at *2 (E.D.N.Y. Aug. 23, 2000).8 In

describing the plaintiff’s treatment plan as “conservative,” the ALJ did not discuss any of the


7
  The ALJ appears to have given “great weight” to the opinion of consultative internist Dr. Carol
Sasportas, who examined the plaintiff once, solely because she based her opinion “on a complete physical
examination.” (Tr. 30-31). This was not a sufficient reason to discount the opinions of the plaintiff’s two
treating physicians, both specialists who examined the plaintiff multiple times. On remand, the ALJ
should reevaluate this decision, and explain the basis for it.
8
  The plaintiff testified that he had also received steroid injections.
                                                    7
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 8 of 12 PageID #: 403




additional treatments his doctors prescribed. Dr. Goldman did not recommend any other

treatment, including surgery, because, after treating the plaintiff for three years, he concluded

that “no treatment, therapy, [or] medication . . . will improve his spinal motion or relieve his

pain.” (Tr. 289.) The record established a reason for the plaintiff’s conservative treatment, and

the ALJ’s conclusion that this treatment plan meant that the plaintiff was not disabled was

inconsistent with the record.

        Dr. Biagiotti, an internist, also treated the plaintiff beginning in 1994, although the record

contains only a disability claim form and a medical evaluation that Dr. Biagiotti completed in

January of 2015. (Tr. 224-230.) He diagnosed the plaintiff with spinal fusion, herniated discs in

his back, and shoulder and back pain, and concluded that the plaintiff was severely and

permanently impaired with “[n]o improvement expected.” (Tr. 228.) The ALJ appears to have

assigned Dr. Biagiotti’s opinion less weight because he believed that Dr. Biagiotti was a one-

time medical examiner, rather than a treating physician. (Tr. 30-33.) However, this was also

error, and is itself a separate basis for remand. The ALJ should reconsider the weight Dr.

Biagiotti’s opinion merits given the length of his treating relationship with the plaintiff, and the

fact that Dr. Biagiotti’s diagnosis and assessment of the plaintiff were consistent with Dr.

Goldman’s findings.9

        Both physicians documented serious limitations in the plaintiff’s ability to stand, walk

and resume working as a lawyer, opinions that are not consistent with the ALJ’s findings and

which merited greater weight given the length of their relationship with the plaintiff, their


9
  To the extent the ALJ needs additional records from Dr. Biagiotti, who treated the plaintiff for more
than twenty years, in order to evaluate his opinion and accord it the appropriate weight, he should request
them. “Social Security proceedings are inquisitorial rather than adversarial,” Sims v. Apfel, 530 U.S. 103,
110-11 (2000), and an “ALJ, unlike a judge in a trial, must . . . affirmatively develop the record in light of
the essentially non-adversarial nature of a benefits proceeding.” Moran v. Astrue, 569 F.3d 108, 112 (2d
Cir. 2009) (quotation marks and citation omitted).
                                                      8
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 9 of 12 PageID #: 404




expertise, and the objective medical evidence that supported their opinions. In light of this

evidence, “[i]t is not proper for the ALJ to simply pick and choose from the transcript only such

evidence that supports his [or her] determination.” Sutherland v. Barnhart, 322 F. Supp. 2d 282,

289 (E.D.N.Y. 2004); Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (“We do not hesitate

to remand when the Commissioner has not provided ‘good reasons’ for the weight given to a

treating physicians opinion[.]”); Fontanez, 2017 WL 4334127, at *18 (the ALJ’s “failure to

provide ‘good reasons’ for not crediting a treating source’s opinion is ground for remand”)

(internal citations omitted). On remand, the ALJ should reconsider the appropriate weight to

assign to both physicians’ opinions.

 II.   The Plaintiff’s Subjective Statements

       The plaintiff argues that the ALJ should not have discounted the plaintiff’s subjective

statements about his condition. “Administrative law judges (who usually have the only

opportunity to observe witnesses’ demeanor, candor, fairness, intelligence and manner of

testifying) obviously are best-positioned” to evaluate the plaintiff’s subjective statements.

Whiting v. Astrue, No. 12-CV-274, 2013 WL 427171, at *6 (N.D.N.Y. Jan. 15, 2013), report and

recommendation adopted, No. 12-CV-274, 2013 WL 427166 (N.D.N.Y. Feb. 4, 2013) (citations

omitted); see also Carroll v. Secretary of Health and Human Services, 705 F.2d 638, 642 (2d

Cir. 1982) (“It is the function of the Secretary, not [the reviewing courts], to resolve evidentiary

conflicts and to appraise the credibility of witnesses, including the claimant.”); see also Snell v.

Apfel, 177 F.3d 128, 135 (2d Cir. 1999) (holding that the ALJ is in the best position to assess the

claimant’s credibility). While an ALJ must take a claimant’s reports of pain and other

limitations into account, he is “not required to accept the claimant’s subjective complaints

without question.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). The ALJ first must



                                                  9
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 10 of 12 PageID #: 405




determine that there is a “medically determinable impairment that could reasonably be expected

to produce [the claimant’s] symptoms[.]” 20 C.F.R. § 404.1529(b). If the ALJ concludes that a

claimant has an underlying impairment, the ALJ must evaluate the intensity, persistence and

limiting effects of the claimant’s symptoms on the claimant’s ability to work. 20 C.F.R. §

404.1529(c). If the “allegations of pain ‘are not substantiated by the objective medical evidence,

the ALJ must engage in a credibility inquiry.’” Gallagher v. Colvin, 243 F. Supp. 3d 299, 306

(E.D.N.Y. 2017) (citations omitted); see 20 C.F.R. § 404.1529(c)(4).

       In evaluating the plaintiff’s subjective statements, the ALJ must consider seven factors:

(1) the claimant’s daily activities; (2) the location, duration, frequency and intensity of

claimant’s pain and other symptoms; (3) precipitating and aggravating factors; (4) the type,

dosage, effectiveness and side effects of any medication the claimant takes or has taken to

alleviate pain or other symptoms; (5) any treatment, other than medication, the claimant has

received; (6) any other measures the claimant employs to relieve pain or other symptoms; and (7)

other factors concerning the claimant’s functional limitations and restrictions as a result of pain

or other symptoms. 20 C.F.R. § 404.1529(c)(3); see also Gallagher, 243 F. Supp. 3d at 306. An

ALJ need not review each factor in his opinion. See Cichocki v. Astrue, 729 F.3d 172, 178 (2d

Cir. 2013) (upholding an ALJ’s determination even though it “did not include an explicit

function-by-function analysis of all possible limitations, but did address all relevant

limitations.”)

       The ALJ concluded that the plaintiff’s account of his daily activities, treatment and work

history did not support his claims of disability. The plaintiff, who lives with his wife in

Honduras, reported that he could drive, take care of himself, pick up groceries and do basic

household chores. (Tr. 233.) He passes the time by reading the news, watching television and



                                                 10
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 11 of 12 PageID #: 406




going on short walks. (Tr. 65-66.)10 Evidence that the plaintiff “gamely chooses to endure pain

in order to pursue important goals,’ such as attending church and . . . shopping for his family” is

not evidence that the plaintiff “is capable of working.” Balsamo v. Chater, 142 F.3d 75, 81-82

(2d Cir. 1998) (quoting Nelson v. Bowen, 882 F.2d 45, 49 (2d Cir. 1989)). “[A] finding that a

claimant is capable of undertaking basic activities of daily life cannot stand in for a

determination of whether that person is capable of maintaining employment, at least where there

is no evidence that the claimant ‘engaged in any of these activities for sustained periods

comparable to those required to hold a sedentary job.’” Vasquez v. Barnhart, No. 02-CV-6751,

2004 WL 725322, at *11 (E.D.N.Y. Mar. 2, 2004) (quoting Carroll v. Sec’y of Health and

Human Servs., 705 F.32d 638, 643 (2d Cir. 1983). Even though the plaintiff could tend to his

day-to-day needs, none of these activities suggests that he could resume “any of these activities

for sustained periods comparable to those required to hold a sedentary job.” Balsamo, 142 F.3d

at 81 (quoting Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638, 643 (2d Cir. 1983)

(quotation marks omitted)).11

        Similarly, as noted earlier, the ALJ’s conclusions about the plaintiff’s conservative pain

treatment regimen and work history were also not supported by substantial evidence. As an

initial matter, the ALJ erred in stating that the plaintiff relied exclusively on “over the counter




10
   The plaintiff’s description of his day-to-day activities—basic household chores, reading books and
going on short walks—was consistent with Dr. Goldman’s conclusions about the plaintiff’s limitations.
See Murdaugh v. Sec. of Dep’t of HHS of U.S., 837 F.2d 99, 102 (2d Cir. 1988) (the fact that the plaintiff
“waters his landlady’s garden, occasionally visits friends and is able to get on and off an examination
table can scarcely be said to controvert the medical evidence” of disability).
11
   The ALJ’s credibility determination was “further flawed because the ALJ did not give controlling
weight to [the treating physician’s] medical opinion, and ‘[t]he ALJ's proper evaluation of [the treating
physician’s] opinions [will] necessarily impact the ALJ’s credibility analysis.’” Ingrassia v. Colvin, 239
F. Supp. 3d 605, 628 (E.D.N.Y. 2017) (quoting Mortise v. Astrue, 713 F.Supp.2d 111, 124-25 (N.D.N.Y.
2010)).


                                                    11
Case 2:19-cv-03568-AMD Document 18 Filed 09/29/20 Page 12 of 12 PageID #: 407




Advil for pain,” (Tr. 32), because the record showed that the plaintiff also did exercises that Dr.

Goldman prescribed, got massages and used a TENS unit. Additionally, the record demonstrated

that the plaintiff’s pain was not well-managed, and that his treating physician had concluded that

conservative treatment was the only option for managing his symptoms. In light of this

treatment history, and a specialist’s conclusion that surgery could not help the plaintiff, an ALJ

“may not impose [ ] [his respective] notion that the severity of a[n] . . . impairment directly

correlates with the intrusiveness of the medical treatment ordered . . . .” Burgess v. Astrue, 537

F.3d 117, 129 (2d Cir. 2008) (quoting Shaw v. Chater, 221 F.3d 126, 134-35 (2d Cir. 2000)).

While, according to the plaintiff’s work history report, he stopped working because he sold his

practice, he testified that he decided to sell the practice because of his worsening pain, testimony

supported by the contemporaneous evaluations of two treating physicians as well as imaging

conducted at that time. Accordingly, the ALJ’s credibility determination was not supported by

substantial evidence, and should also be revisited on remand.

                                          CONCLUSION

       The defendant’s motion for judgment on the pleadings is denied, and the case is

remanded for further proceedings consistent with this opinion.

SO ORDERED.


                                                        s/Ann M. Donnelly
                                                      ___________________________
                                                      ANN M. DONNELLY
                                                      United States District Judge

Dated: Brooklyn, New York
       September 29, 2020




                                                 12
